Exhibit 10.1.3

Execution Version

NOTICE OF AMENDMENT AND CONFIRMATION OF

INTERCREDITOR AGREEMENT

THIS NOTICE OF AMENDMENT AND CONFIRMATION OF INTERCREDITOR AGREEMENT (this
“Agreement”) is entered into as of September 22, 2017 by and between BANK OF
AMERICA, N.A., in its capacity as administrative agent and collateral agent for
the Revolving Credit Lenders under the Revolving Credit Agreement (“Revolving
Credit Collateral Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the Term Lenders as of the date hereof (in such
capacity, the “Term Agent”), U.S. BANK NATIONAL ASSOCIATION, in its capacity as
collateral trustee for the Term Secured Parties, the Additional Term Secured
Parties, if any, and the Subordinated Lien Secured Parties, if any, in each
case, referenced in the Intercreditor Agreement referred to below (including its
successors and assigns from time to time, the “Collateral Trustee”) and MRC
GLOBAL INC., a Delaware corporation (“MRC Global”) and certain of its
subsidiaries.

WHEREAS, MRC Global, MRC Global (US) Inc. (f/k/a McJunkin Red Man Corporation),
as borrower (the “Term Borrower”), Bank of America, N.A., as administrative
agent (in such capacity, the “Prior Term Agent”), the Collateral Trustee and the
lenders from time to time party thereto entered into that certain Term Loan
Credit Agreement dated as of November 9, 2012 (as amended, amended and restated
or otherwise modified to date, the “Current Term Credit Agreement”).

WHEREAS, MRC Global, certain subsidiaries of MRC Global, Revolving Credit
Collateral Agent, and the Collateral Trustee entered into that certain Fourth
Amended and Restated Intercreditor Agreement dated as of June 11, 2015 (as
amended, supplemented or otherwise modified from time to time through the date
hereof, including by this Agreement, the “Intercreditor Agreement”); capitalized
terms used in this Agreement and not otherwise defined shall have the meanings
assigned to such terms in the Intercreditor Agreement.

WHEREAS, concurrently herewith, MRC Global, the Term Borrower, certain other
subsidiaries of MRC Global, the Prior Term Agent, the Term Agent and the lenders
in respect thereof are amending the Current Term Credit Agreement to, among
other things (x) extend the maturity date thereof and (y) provide for and
reflect the succession of JPMorgan Chase Bank, N.A., as successor administrative
agent thereunder to the Prior Term Agent (the Current Term Credit Agreement as
so amended and as it may be further amended, restated, supplemented, modified,
replaced, increased, restructured, renewed, refunded or refinanced from time to
time, the “Restated Term Credit Agreement”).

WHEREAS, concurrently herewith and out of an abundance of caution (despite
neither the Discharge of the Revolving Credit Obligations nor the Discharge of
Term Priority Lien Obligations having occurred), MRC Global has delivered a New
Debt Notice to Collateral Trustee pursuant to Section 5.5 of the Intercreditor
Agreement.

WHEREAS, MRC Global has requested that the Collateral Trustee and the other
parties hereto enter into this Agreement in order to confirm that (a) the
Current Term Credit Agreement has been amended and restated in the form of the
Restated Term Credit Agreement, (b) as of the date hereof, the Term Agent has
succeeded to all the rights and obligations of the Prior Term



--------------------------------------------------------------------------------

Agent thereunder, under the other Term Documents and under the Intercreditor
Agreement and (c) the Collateral Trustee and Term Priority Lien Claimholders
retain the rights contemplated by the Intercreditor Agreement following
restatement of the Current Term Credit Agreement.

NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.    In accordance with Section 5.3(a) of the Intercreditor Agreement, (a) the
Term Agent hereby confirms that, as of the date hereof, it shall succeed to all
the rights and obligations of the Prior Term Agent under the Intercreditor
Agreement and that (b) following entry into the Restated Term Credit Agreement
pursuant to the 2017 Refinancing Amendment (as defined in the Restated Term
Credit Agreement) (i) the Term Agent shall be bound by the terms of
Intercreditor Agreement as the “Term Agent” thereunder and (ii) the Prior Term
Agent shall no longer be bound by the terms of the Intercreditor Agreement or
otherwise subject to the terms thereof (except with respect to such immunities
and related provisions that expressly survive the replacement of the Prior Term
Agent thereunder).

2.    From and after the date hereof and for all purposes under the
Intercreditor Agreement each reference to (a) “Term Credit Agreement” shall mean
the Restated Term Credit Agreement, (b) “Term Lenders” shall mean the “Lenders”
under and as defined in the Restated Term Credit Agreement and (c) “Term Agent”
shall mean the Term Agent, together with its successors and assigns

3.    Pursuant to Section 5.5 of the Intercreditor Agreement, Revolving Credit
Collateral Agent, the Term Agent and Collateral Trustee shall enter into such
documents and agreements (including further amendments or supplements to the
Intercreditor Agreement) as MRC Global, Revolving Credit Collateral Agent or the
Term Agent shall reasonably request in order to provide the Term Agent the
rights contemplated by the Intercreditor Agreement, in each case consistent in
all respects with the terms of the Intercreditor Agreement.

4.    The Intercreditor Agreement, as confirmed by this Agreement, shall remain
in full force and effect. Without limiting the foregoing, the Collateral
Trustee’s Liens, for the benefit of the Term Agent, the Lenders (as defined in
the Restated Term Credit Agreement) and the other Term Priority Lien
Claimholders shall be entitled to the benefits and priorities of Article II of
the Intercreditor Agreement.

5.    In accordance with Section 5.3(c) of the Intercreditor Agreement, the
Collateral Trustee and the Term Agent each hereby notifies each of the other
parties hereto of the amendment and restatement of the Current Term Credit
Agreement and certain other “Credit Documents” (as defined in the Restated Term
Credit Agreement) pursuant to the 2017 Refinancing Amendment (as defined in the
Restated Term Credit Agreement). A copy of such 2017 Refinancing Amendment is
enclosed with this Agreement.

6.    The provisions of Article 8 of the Intercreditor Agreement will apply with
like effect to this Agreement.

[Signatures Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of September 22, 2017.

 

Revolving Credit Collateral Agent: BANK OF AMERICA, N.A., as Administrative
Agent, Security Trustee and Collateral Agent By:  

/s/ Terrance O. McKinney

Name:   Terrance O. McKinney Title:   Senior Vice President Notice Address: 901
Main Street, 11th Floor TX1-492-11-23 Dallas, Texas 75202 Attn: Terrance O.
McKinney Fax: 214-209-4766

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

Term Agent: JPMORGAN CHASE BANK, N.A., as successor administrative agent under
the Restated Term Credit Agreement

By:  

/s/ Jennifer Heard

Name:   Jennifer Heard Title:   Authorized Officer

Notice Address:

Leonida Mischke

10 South Dearborn

Floor L2

Chicago, IL 60603

312-385-7055 phone

844-490-5663 fax

Leonida.g.mischke@jpmorgan.com JPM.Agency.cri@jpmorgan.com

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed by:

 

U.S. BANK NATIONAL ASSOCIATION as Collateral Trustee By:  

/s/ James A. Hanley

Name:  

James A. Hanley

Title:  

Vice President

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

MRC GLOBAL INC. MRC GLOBAL (US) INC. GREENBRIER PETROLEUM CORPORATION MCJUNKIN
RED MAN DEVELOPMENT CORPORATION MIDWAY – TRISTATE CORPORATION MILTON OIL & GAS
COMPANY MRC MANAGEMENT COMPANY RUFFNER REALTY COMPANY THE SOUTH TEXAS SUPPLY
COMPANY, INC.

By:  

/s/ Elton R. Bond

Name:   Elton R. Bond Title:   Senior Vice President and Chief Accounting
Officer

MRC SERVICES COMPANY LLC By:   MRC MANAGEMENT COMPANY,
the sole member   By:  

/s/ Elton R. Bond

  Name:   Elton R. Bond   Title:   Senior Vice President and
Chief Accounting Officer

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

Attachment 1

2017 Refinancing Amendment

[Follows this Page]